DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action has been issued in response to Applicant’s Communication of amended application S/N 16/292,860 filed on June 30, 2021. After thorough search and examination of the present application and in light of the prior art made of record, claims 1-8, 10, and 12-20 (renumbered as 1-18) are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Written authorization for this examiner’s amendment was given by Applicant’s Representative, with, Rachel Pearlman, Reg. 71,888 on January 20, 2022.
Please amend claim 12, which was filed on 06/30/2021 with the new version as follows:
12. 	(Currently Amended) A computer program product comprising: 

a computer readable storage medium readable by one or more processors and storing instructions for execution by the one or more processors for performing a method comprising:
 	


continuously monitoring, by the one or more processors, via a user authorized application executing on the client as a service, computing activities performed by a user, via the client, based on the client connecting, over a network, to one or more applications;

analyzing, by the one or more processors, the computing activities performed by the user, in the one or more applications, to identify data comprising elements relevant to the user and relationships between the elements and the user, wherein the one or more applications comprise at least one application utilized by the user on the client and at least one application or interface executed on one or more other computing devices communicatively coupled to the one or more processors, wherein the one or more applications are active or running applications initiated by the user, wherein the analyzing comprises accessing language settings on the at least one application utilized on the client and determining input languages in the at least one application or interface executed on the one or more other computing devices; 

generating and continuously tuning, by the one or more processors, based on the analyzing, the data structure, wherein the data structure comprises the data;



obtaining, via the search interface, via user inputs into the interface, an entry comprising search parameters in the first language;

 based on obtaining the entry, automatically embedding, by the one or more processors, the portion of the elements from the data structure in the entry; 

extracting, by the one or more processors, the portion of the elements from the entry, wherein the portion of the elements comprise a cultural context for the entry; 

determining, by the one or more processors, based on extracting, from the entry, the portion of the elements, one or more target languages for data responsive to the query, wherein the one or more target languages are not the first language; 

translating, by the one or more processors, the search parameters and the cultural context into the one or more target languages; and 



identifying, by the one or more processors, settings governing the executing, wherein identifying the settings comprises: 

accessing, by the one or more processors, a service profile and a user profile, wherein the service profile comprises one or more files comprising universal service configuration settings for utilization in executing the one or more searches, and the user profile comprises user- specific enabled services for data collection and user-specific disabled services for data collection and personal information about the user, wherein the one or more universal configuration settings are selected from the group consisting of: machine translation server ports, universal resource locators, numbers of supported languages, and internet protocol addresses of search engines; and 

executing, by the one or more processors, the one or more searches in accordance with the identified universal service configuration settings, the user- specific enabled services for data collection, the user-specific disabled services for data collection, and the personal information about the user.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art made of record neither render obvious nor anticipates the combination of claimed elements, as recited in independent claims 1, 12, and 19.
More specifically, the art of record does not specifically suggest the combination of “executing, by the one or more processors, one or more searches on one or more databases, wherein the one or more searches comprises the translated search parameters and the translated cultural context, wherein executing the one or more searches on the one or more databases comprises: identifying, by the one or more processors, settings governing the executing, wherein identifying the settings comprises: accessing, by the one or more processors, a service profile and a user profile, wherein the service profile comprises one or more files comprising universal service configuration settings for utilization in executing the one or more searches, and the user profile comprises user-specific enabled services for data collection and user-specific disabled services for data collection and personal information about the user, wherein the one or more universal configuration settings are selected from the group consisting of: machine translation server ports, universal resource locators, numbers of supported languages, and internet protocol addresses of search engines; and executing, by the one or more processors, the one or more searches in accordance with the identified universal service configuration settings, the user-specific enabled services for data collection, the user-specific disabled services for data collection, and the personal information about the user” and all the other limitations recited in independent claims 1, 12, and 19 
These features together with other limitations of the independent claims are novel and non-obvious over the prior art of record; therefore claims 1, 12, and 19 are allowed.  The dependent claims 2-8, 10, 13-18, and 20, being definite, enabled by the specification, and further limiting the independent claims, are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EARL ELIAS whose telephone number is (571)272-9762. The examiner can normally be reached Monday - Friday (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169